***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
              CHARLES FITCH ET AL. v. ERIC
                 FORSTHOEFEL ET AL.
                      (AC 41846)
                        Lavine, Moll and Devlin, Js.

                                  Syllabus

The plaintiffs brought this action seeking a declaratory judgment and to
    quiet title relating to the scope of an ingress and egress easement in
    favor of the defendants, which was located on a shared driveway on
    the plaintiffs’ property. Following a trial to the court, the trial court
    rendered judgment in favor of the plaintiffs, from which the defendants
    appealed to this court. Held:
1. The defendants could not prevail on their claim that the declaratory
    judgment rendered by the trial court did not provide the plaintiffs with
    any practical relief and, thus, did not solve a justiciable controversy,
    which was based on their claim that because the parties agreed that
    the easement was limited to ingress and egress, the plaintiffs were in
    the same position they were in prior to the commencement of the
    action; the plaintiffs’ action alleged the overburdening of an easement,
    specifically, that the scope of permissible uses of the easement by the
    dominant estate was limited to ingress and egress and that any other
    use would overburden the easement, the defendants claimed that there
    was no cause of action for minor, infrequent use of the easement unre-
    lated to ingress and egress, and the court’s judgment, which adjudicated
    the rights of the parties with respect to the scope of the easement,
    effectively adopted the plaintiffs’ position, and, consequently, the plain-
    tiffs were not in the same position as they were prior to the commence-
    ment of the action, and the claimed controversy was justiciable.
2. The defendants’ claim that the trial court applied the wrong standard in
    determining that they had overburdened the easement was unavailing;
    although the defendants claimed that the court improperly proscribed,
    contrary to a reasonableness standard, trivial and infrequent conduct,
    such as the defendants’ children writing with chalk on the easement
    area, given the clear and unequivocal language of the easement, the
    defendants’ rights thereunder were expressly limited to ingress and
    egress, the defendants acknowledged that their rights under the ease-
    ment were limited to ingress and egress, and because the record sup-
    ported the court’s finding that the defendants’ children engaged in activi-
    ties on the driveway unrelated to ingress and egress, the trial court
    properly evaluated the scope of the easement.
       Argued September 10—officially released November 5, 2019

                             Procedural History

   Action seeking, inter alia, a declaratory judgment
with respect to certain real property, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Hartford and tried to the court, Wahla, J.; judg-
ment for the plaintiffs, from which the defendants
appealed to this court. Affirmed.
   Peter J. Royer, for the appellants (defendants).
  Charles S. Fitch, self-represented, with whom, on the
brief, was MaryAnn Fitch, self-represented, the appel-
lees (plaintiffs).
                          Opinion

  MOLL, J. The defendants in this declaratory judgment
and quiet title action, Eric Forsthoefel and Sarah
Sweeney, appeal from the judgment of the trial court,
rendered after a court trial in favor of the plaintiffs,
Charles Fitch and MaryAnn Fitch. The parties’ dispute
relates to the scope of an ingress and egress easement
located on the plaintiffs’ property. The defendants claim
that (1) the declaratory judgment rendered by the trial
court provided the plaintiffs with no practical relief
and, therefore, did not solve a justiciable controversy,
and (2) the trial court applied the wrong standard in
determining that the defendants had overburdened the
easement. We disagree and, accordingly, affirm the
judgment of the trial court.
  The trial court found the following facts. The parties
own adjoining parcels of residential property on Sarah
Drive in Avon. The plaintiffs have resided at 45 Sarah
Drive for approximately thirty years. The defendants
and their three children moved to 49 Sarah Drive in
June, 2015. Located on the plaintiffs’ property, specifi-
cally, on a portion of an approximately twelve foot wide
driveway, is an express easement appurtenant in favor
of the defendants’ property for the purposes of ingress
and egress.1 The easement is described in relevant part
as follows: ‘‘The unrestricted, permanent and irrevoca-
ble right to pass and repass, on foot and with motorized
vehicles and equipment, over, upon and across a certain
portion of [the plaintiffs’ property] . . . for all uses and
purposes necessary, convenient or incidental to the use
of [the easement] as an access way for ingress and
egress to and from [the defendants’ property] to Sarah
Drive . . . .’’2
   Shortly after the defendants moved into their home,
Charles Fitch informed Sweeney that there was a prob-
lem, namely, that the defendants’ children were playing
on the easement area and that they were not permitted
to do so because the easement was limited to ingress
and egress. The defendants believed that they could
use the easement area without restriction in a typical
way that any family would use a driveway. Among other
activities, MaryAnn Fitch observed the defendants’ chil-
dren playing with scooters, bicycles, and skateboards
on the easement area, which encompasses a curve and
so-called blind spots. As a result of the children’s activi-
ties, the plaintiffs feared for the safety of the children
and had concerns about their own liability should the
children be injured on the easement area.
  On July 11, 2016, the plaintiffs commenced this action
by way of a two count complaint against the defendants
relating to the scope and use of the easement. The
plaintiffs alleged, inter alia, that after the defendants
had purchased their property, the defendants allowed
their children and guests to occupy and loiter in the
easement area. That conduct, they alleged, unduly bur-
dened the easement. The first count sought a declara-
tory judgment to determine ‘‘the existence, proper loca-
tion, and the extent of permissible uses and users of
the [e]asement.’’ The second count sought to quiet title
by determining the rights of the parties under the ease-
ment pursuant to General Statutes § 47-31.3 The matter
was tried before the court on June 29 and October
26, 2017.
   On June 22, 2018, the trial court issued its memoran-
dum of decision, ruling in favor of the plaintiffs on both
counts of their complaint. The court concluded that the
‘‘terms of the [e]asement [were] clear and unequivocal,
allowing the owners of the dominant estate, the defen-
dants, to use the [e]asement area solely for ‘ingress and
egress’ to the defendants’ property and to access the
public road beyond.’’ In addition, the court determined
that although there was a substantial dispute in the
evidence regarding the frequency with which the chil-
dren had played on the easement area, it was ‘‘not
disputed by [the parties] that the . . . children have,
in fact, engaged in conduct other than ingress and
egress in the [e]asement area, including loitering, leav-
ing toys in the easement, and making chalk drawings,
among other activities.’’ Because such activities were
not permitted by the easement, the court declined to
‘‘determine with finality the entire history of the chil-
dren’s activities’’ and concluded that the easement had
been overburdened by the defendants’ activities. This
appeal followed. Additional facts and procedural his-
tory will be set forth as necessary.4
                             I
  The defendants first claim that the declaratory judg-
ment rendered in favor of the plaintiffs did not afford
the plaintiffs with any practical relief, and therefore did
not solve a justiciable controversy, because the parties
agreed that the easement was limited to ingress and
egress only.5 The defendants contend that the plaintiffs
are in the same position as they were in prior to the
commencement of the action and, therefore, the judg-
ment should be reversed and the complaint should be
dismissed. We are not convinced.
  ‘‘A court will not resolve a claimed controversy on
the merits unless it is satisfied that the controversy is
justiciable. . . . Justiciability requires (1) that there be
an actual controversy between or among the parties to
the dispute . . . (2) that the interests of the parties be
adverse . . . (3) that the matter in controversy be
capable of being adjudicated by judicial power . . .
and (4) that the determination of the controversy will
result in practical relief to the complainant. . . . As we
have recognized, justiciability comprises several related
doctrines, namely, standing, ripeness, mootness and the
political question doctrine, that implicate a court’s sub-
ject matter jurisdiction and its competency to adjudi-
cate a particular matter. . . . Finally, because an issue
regarding justiciability raises a question of law, our
appellate review is plenary.’’ (Citation omitted; internal
quotation marks omitted.) Shenkman-Tyler v. Central
Mutual Ins. Co., 126 Conn. App. 733, 738–39, 12 A.3d
613 (2011).
   Our Supreme Court has recognized that the purpose
of a declaratory judgment action is to ‘‘secure an adjudi-
cation of rights where there is a substantial question
in dispute or a substantial uncertainty of legal relations
between the parties.’’ Connecticut Assn. of Health Care
Facilities, Inc. v. Worrell, 199 Conn. 609, 613, 508 A.2d
743 (1986). ‘‘[A] declaratory judgment action must rest
on some cause of action that would be cognizable in a
nondeclaratory suit.’’ Wilson v. Kelley, 224 Conn. 110,
116, 617 A.2d 433 (1992).
    Mindful of the foregoing principles, we conclude that
the claimed controversy in the present case is justicia-
ble. As an initial matter, we observe that the plaintiffs’
declaratory judgment action rests on a cause of action
for the overburdening of an easement. See Abington
Ltd. Partnership v. Heublein, 257 Conn. 570, 577, 778
A.2d 885 (2001). Contrary to the defendants’ claim that
the declaratory judgment rendered by the trial court
provides no practical relief because the defendants
agree that their rights under the easement are limited
to ingress and egress, the record reveals an actual con-
troversy among the parties. That is, the plaintiffs have
maintained their view that the scope of permissible
uses of the easement by the dominant estate is strictly
limited to those relating to ingress and egress, and that
any other use would overburden the easement. In con-
trast, the defendants have argued that there is no cause
of action for ‘‘innocent,’’ ‘‘trivial,’’ ‘‘temporary,’’ and/or
‘‘inadvertent’’ use of the easement unrelated to ingress
and egress. The declaratory judgment rendered by the
trial court adjudicated the rights of the parties with
respect to the scope of the easement, effectively adopt-
ing the plaintiffs’ position. Consequently, the plaintiffs
are not in the same position as they were prior to the
commencement of the action. Therefore, we conclude
that the declaratory judgment of the trial court afforded
practical relief to the plaintiffs and resolved a justicia-
ble controversy.
                              II
  The defendants claim on the merits that the trial court
erred in determining that ‘‘any activity beyond entry
and exit of the defendants’ property is unauthorized and
would constitute an overburdening of the [e]asement.’’
Specifically, they contend that the standard employed
by the court in rendering judgment against them
improperly proscribed, contrary to a reasonableness
standard, trivial and infrequent conduct, such as the
defendants’ children writing with chalk on the easement
area, despite it being unrelated to ingress and egress.
For the reasons that follow, we disagree with the
defendants.
   We begin by setting forth the applicable standard of
review. ‘‘For a determination of the character and
extent of an easement created by deed we must look
to the language of the deed, the situation of the property
and the surrounding circumstances in order to ascertain
the intention of the parties. . . . The language of the
grant will be given its ordinary import in the absence of
anything in the situation or surrounding circumstances
which indicates a contrary intent. . . . [T]he determi-
nation of the intent behind language in a deed, consid-
ered in the light of all the surrounding circumstances,
presents a question of law on which our scope of review
is plenary. . . . In determining the scope of an express
easement, the language of the grant is paramount in
discerning the parties’ intent. In order to resolve ambi-
guities in the language, however, the situation and cir-
cumstances existing at the time the easement was cre-
ated may also be considered.’’ (Citations omitted;
internal quotation marks omitted). Leposky v. Fenton,
100 Conn. App. 774, 778, 919 A.2d 533 (2007).
   Guided by these principles, we begin our analysis
with the language of the easement, which gives the
dominant estate holder the ‘‘right to pass . . . over,
upon and across [the plaintiffs’ property] . . . for all
uses and purposes necessary, convenient or incidental
. . . as an access way for ingress and egress to and
from [the defendants’ property] to Sarah Drive . . . .’’
(Emphasis added.) We agree with the trial court that,
on the basis of the clear and unequivocal language of
the easement, the defendants’ rights thereunder are
expressly limited to ingress and egress.
   With this conclusion as our foundation, we find this
court’s decision in Leposky v. Fenton, supra, 100 Conn.
App. 774, to be particularly instructive. In Leposky, the
plaintiffs’ property was benefitted by an express right-
of-way easement over the defendants’ property for pur-
poses of ingress and egress. Id., 776. The plaintiffs not
only used the easement for ingress and egress, but also
to park their vehicles and to store a boat thereon. Id.
Litigation ensued relating to the parties’ respective
rights under the easement. Id., 777. With respect to
the plaintiffs’ use of the right-of-way for parking and
storage, the trial court held that such use ‘‘constitutes
a reasonable use within the scope of the easement for
ingress and egress.’’ Id. This court reversed the judg-
ment of the trial court, concluding, ‘‘on the basis of the
clear language of the deed, that the plaintiffs’ rights
under the easement are limited to ingress and egress
. . . .’’ Id. Thereupon, this court held that ‘‘[b]ecause
the right-of-way is not granted in general terms, the
[trial] court’s reliance on the doctrine of reasonable use
to expand the easement to include parking and storage
rights was misplaced.’’ Id., 779; see also Hall v. Alto-
mari, 19 Conn. App. 387, 390–91, 562 A.2d 574 (1989)
(interpreting right-of-way granting defendant right to
travel ‘‘to and from’’ the public road over plaintiff’s
property as limited to ingress and egress without right
to park because right-of-way was not granted in general
terms [internal quotation marks omitted]). As in Lep-
osky, the rights conferred by the easement in the pres-
ent case explicitly limit the defendants’ activities to
those that relate to ingress and egress.
   Notably, the defendants acknowledge that their rights
under the easement are limited to ingress and egress.
They nonetheless contend that their children’s minor,
infrequent use of the easement, other than for ingress
and egress purposes, does not constitute overburdening
when considered under a standard of reasonableness.
In support of this claim, they principally rely on Lichteig
v. Churinetz, 9 Conn. App. 406, 409–10, 519 A.2d 99
(1986), in which this court explained that the reasonable
use of an easement depends on ‘‘the amount of harm
caused, its foreseeability, the purpose or motive with
which the act was done, and the consideration of
whether the utility of the use of the land outweighed
the gravity of the harm resulting.’’ (Internal quotation
marks omitted.) The defendants’ reliance on Lichteig
is misplaced. The easement at issue in Lichteig, unlike
here, granted a general right-of-way. See Lichteig v.
Churinetz, supra, 9 Conn. App. 410 (‘‘[the right-of-way]
is one created in general terms and without any restric-
tions on its use’’). In the context of an easement granted
in general terms, we have applied the reasonable use
factors to ascertain its proper scope because it is well
settled that ‘‘a right-of-way granted in general terms
may be used for any purpose reasonably necessary for
the party entitled to use it.’’ (Emphasis added.) Hagist
v. Washburn, 16 Conn. App. 83, 86, 546 A.2d 947 (1988).
  In sum, because the easement is expressly limited to
ingress and egress, and the record supports the trial
court’s finding that the defendants’ children engaged in
some activity on the shared driveway unrelated to
ingress and egress,6 we conclude that the trial court
properly evaluated the scope of the easement.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     At trial, the parties filed a stipulated chain of title. There is no dispute
as to the validity of the easement, which is recorded on the Avon land
records at volume 173, page 796.
   2
     Therefore, the defendants’ property is considered the dominant estate
and the plaintiffs’ property the servient estate. See Il Giardino, LLC v. Belle
Haven Land Co., 254 Conn. 502, 512, 757 A.2d 1103 (2000).
   3
     General Statutes § 47-31 (a) provides in relevant part: ‘‘An action may
be brought by any person claiming title to, or any interest in, real or personal
property . . . against any person who may claim to own the property . . .
or to have any interest in the property, or any lien or encumbrance on it,
adverse to the plaintiff, or against any person in whom the land records
disclose any interest, lien, claim or title conflicting with the plaintiff’s claim,
title or interest, for the purpose of determining such adverse estate, interest
or claim, and to clear up all doubts and disputes and to quiet and settle the
title to the property. . . . ’’
   4
     The plaintiffs filed a motion for rectification on August 3, 2018, requesting
the trial court to correct alleged errors in its memorandum of decision. The
trial court issued an order on October 18, 2018, granting in part and denying
in part the motion. No motion for review of that ruling was filed; see Practice
Book § 66-7; and the correction made as a result thereof has no effect on
our analysis.
   5
     In response to the defendants’ argument before the trial court that the
action was moot because their children had ceased activity on the easement
area, the trial court concluded that this action was not moot because there
was a possibility that such activity could occur again in the future. In their
posttrial brief, the defendants also argued that the rendering of a declaratory
judgment would be ‘‘redundant’’ of the easement itself because the easement
was express and unambiguous. Because the trial court did not specifically
address this latter argument, we normally would decline to reach it. See
Inland Wetlands and Watercourses Commission v. Andrews, 139 Conn.
App. 359, 363, 56 A.3d 717 (2012). However, because justiciability implicates
subject matter jurisdiction; Liberty Mutual Ins. Co. v. Lone Star Industries,
Inc., 290 Conn. 767, 812, 967 A.2d 1 (2009); and we may ‘‘review the issue of
subject matter jurisdiction at any time’’; (internal quotation marks omitted)
Tirado v. Torrington, 179 Conn. App. 95, 100, 179 A.3d 258 (2018); we
proceed to review the defendants’ claim.
   6
     In their principal appellate brief, the defendants take issue with the trial
court’s finding that ‘‘what is not disputed by either party is that the defen-
dants’ children have, in fact, engaged in conduct other than ingress and
egress in the [e]asement area, including loitering, leaving toys in the ease-
ment, and making chalk drawings, among other activities,’’ and the court’s
determination that, because the children’s actions were not permitted by
the easement, the court did ‘‘not feel it necessary . . . to determine with
finality the entire history of the children’s activities . . . .’’ In light of our
conclusion herein, the trial court did not need to determine the precise
extent of the defendants’ impermissible use of the easement. We pause,
however, to comment on the trial court’s use of the term ‘‘loitering.’’ Because
the trial court’s decision does not explain what activity of the defendants’
children is captured by its use of the undefined term ‘‘loitering,’’ we do not
adopt that finding. For purposes of our decision herein, it is sufficient
that the trial court found, on the basis of evidence in the record, that the
defendants’ children had engaged in conduct unrelated to ingress and egress.